— -In an action by purchasers to recover the down payment paid on the execution of a contract for the purchase of real property, and to impress a lien on the property, plaintiffs appeal from a judgment dismissing the complaint after trial and from an order denying their motion to resettle the findings of fact and conclusions of law. Judgment and order unanimously affirmed, with costs. The purchasers having defaulted on the closing date, they may not recover the down payment either in an action in equity or at law, whether or not the seller suffered any damage. (Lawrence v. Miller, 86 N. Y. 131.) Present — ■ Nolan, P. J., Carswell, Wenzel, MacCrate and Beldoek, JJ.